Exhibit 21 LEUCADIA NATIONAL CORPORATION Subsidiaries as of December 31, 2012 State/ Country of Name Incorporation Sangart, Inc. California Baldwin Enterprises, Inc. Colorado BEI Italia Wireless LLC Delaware BEI Jeffvest, LLC Delaware BEI-Longhorn, LLC Delaware Chicago Clean Energy, LLC Delaware Conwed Plastics LLC Delaware Crimson Wine Group, Ltd. Delaware Garcadia Auto, LLC Delaware Indiana Gasification, LLC Delaware Lake Charles Clean Energy, LLC Delaware Leucadia LLC Delaware Leucadia Aviation, Inc. Delaware Leucadia Energy, LLC Delaware LNG Development Company, LLC Delaware LUK-Fortescue, LLC Delaware LUK - HY Fund, LLC Delaware Mississippi Gasification, LLC Delaware National Beef California, L.P. Delaware National Beef Packing Company, LLC Delaware Pine Ridge Winery, LLC Delaware Premier Entertainment Biloxi, LLC Delaware Idaho Timber, LLC Idaho Kansas City Steak Company, LLC Missouri Subsidiaries not included on this list, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of December 31, 2012.
